Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Non-Final office action in response to RCE filed on 08/03/2021.  Claims 5 and 7-9 are currently pending and have been addressed below.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/03/2021 has been entered. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, 
Step 2A: Prong One: Abstract Ideas 
Claims 5 and 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 9 recites: A process for cost and time optimization of background investigation of employment applicants, the process using a platform and including the steps of: 2 DM2\13312203 1U.S. Application No. 15/957,018 Attorney Ref. No. G7685-00001 securing from a potential employer in need of a background investigation of an applicant a phone number of this potential applicant; using a platform … for the exchange of information linked with a background investigation, the platform comprising: at least a job seeker …; at least an employer with a need for a background investigation; at least one employer-related device … at least an investigator-held device … transmitting .., 3 DM2\13312203 1U.S. Application No. 15/957,018 Attorney Ref. No. G7685-00001 instructing the job seeker … authentication by the job seeker of personal identity parameters, … , requesting and securing from job seeker validation of residential address history; requesting from job seeker a set of supplemental information; ... generating a list of courts and public agencies of relevance based on the validated residential address history, and 4 DM2\13312203 1U.S. Application No. 15/957,018 Attorney Ref. No. G7685-00001 assembling in a single source the list of courts and public agencies, the job seeker's residential address history, and the set of supplemental information providing to at least one investigator … generate a statistical confidence score, wherein the statistical confidence score is created using a scaled score designed based on first determining a field of application, conducting a numerical analysis of at least two preferential patterns within the field of application for determining filters, mining the applicant's own information for the at least two preferential pattern behaviors, applying a matching algorithm between the two preferential patterns and the at least two preferential pattern behaviors, and generating the statistical confidence score based on the algorithm, wherein the field of application is education hire, and the at least two preferential pattern behaviors consist of the number of extracurricular activities, duration of past employment, and academic recognition in extracurricular activities, and wherein the algorithm is a linear distribution of both preferential patterns along the ranges added up and normalized.
The limitation as drafted, is a process that, under its broadest reasonable interpretation, falls under all three groupings of abstract ideas: 
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (As claim 9 recites for example, “securing from a potential employer in need of a background investigation of an applicant a phone number of this potential applicant”, “receiving voice communication”, “transmitting a communication to the job seeker”, “instructing the job seeker”, “authentication by the job seeker of personal identity parameters”, “allowing the job seeker”, “requesting and securing from job seeker validation of residential address history”, “requesting from job seeker a set of supplemental information”, “assembling in a single source the list of courts and public agencies, the job seeker’s residential address history, and the set of supplemental information”). Concepts performed in the human mind as mental processes because the steps of receiving, requesting, assembling, instructing, determining, calculating, transmitting, storing and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people)). As the claims are directed to a background investigation of an applicant for employment which is a certain form of business relations.
Mathematical Concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claim 9 recites: “generate a statistical confidence score, wherein the statistical confidence score is created using a scaled score designed based on first determining a field of application, conducting a numerical analysis of at least two preferential patterns within the field of application for determining filters, mining the applicant's own information for the at least two preferential pattern behaviors, applying a matching algorithm between the two preferential patterns and the at least two preferential pattern behaviors, and generating the statistical confidence score based on the algorithm, wherein the field of application is education hire, and the at least two preferential pattern behaviors consist of the number of extracurricular activities, duration of past employment, and academic recognition in extracurricular activities, and wherein the algorithm is a linear distribution of both preferential patterns along the ranges added up and normalized.”, further dependent claim 8 recites “wherein the scaled score is one to one hundred wherein 100 is the highest confidence score given and 0 is the lowest.”).
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of background investigations for employment applicants. In particular, the claims only recite the additional elements – software system, a processor, a server, an App server, user devices with an interface and memory, voice/direct and SMS communications, software application, a token, biometric information and databases. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical  allowing the server to access third-party databases to uncover at least one personal detail of the job seeker; wherein the field of application is law enforcement services and the at least two preferential pattern behaviors consist of the group of drug use, criminal records, and employment durations; wherein the scaled score is one to one hundred wherein 100 is the highest confidence score given and 0 is the lowest; but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as the representative independent claim.
Step 2B: 
	With respect to the computer components, these limitations are described in Applicant’s own specification as conventional elements. See Applicants specification, para 0057 and Figures 6 -7 of the specification details “To help the reader understand, while the illustration shows desktop computers, over time users have become more familiar with less bulky systems and equipment capable of also accessing the Internet. For example, today's wireless phones now offer almost full surfing capabilities through browsers and double capacity transceivers. As shown, users 202, 203, and 204 can use a desktop 310, a tablet 311, a smart phone 312 or a simple cell phone 313. In each case, the users 202, 203, or 204 simply connect 315 the device 316 using access and password features on a software layer. What is not described but is known is how the different ports and communication protocols interconnect using normal connectivity technology. For example, modern tablets can connect through wireless connection, data connection over phone networks, by using Bluetooth®, or by any other data transfer standard.” Further, the use of a token to authenticate a user is known in the art, and the invention recites a token at a high level of generality and utilizes the token for exactly what they are known for. Further, with respect to the confidence score, Applicant’s specification, para 0091, recites “the scores can be determined with any known method.” The basic computer elements applied are used merely to carry out data processing such as receiving, associating, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers.  allowing the server to access third-party databases to uncover at least one personal detail of the job seeker; wherein the field of application is law enforcement services and the at least two preferential pattern behaviors consist of the group of drug use, criminal records, and employment durations; wherein the scaled score is one to one hundred wherein 100 is the highest confidence score given and 0 is the lowest. These limitations merely provide further transmitting, receiving, and analyzing the applicant which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the  functionality, claimed to perform the basic computer functions of: obtaining, processing, analyzing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.	Furthermore, these components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of unspecified computer components does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. 	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 9,070,098 B2), hereinafter “Miller” , in view of Drake (US 10,574,692 B2), hereinafter “Drake”, in view of Carter et al. (US 2015/0006422 A1), hereinafter “Carter”, and in view of Kim (US 2014/0358813 A1), hereinafter “Kim”. 
Regarding Claim 9, Miller teaches a process for cost and time optimization of background investigation of employment applicants, the process using a platform and including the steps of: (Miller, Column 4, lines 24-31, discloses The software system 100 not only allows organizations to create 	securing from a potential employer in need of a background investigation of an applicant a phone number of this potential applicant; (Miller, Column 6, lines 58-64, discloses any user at an organization can enter new applicants into the Software system. To do this, the user clicks on “Applicants' and then clicks a button that functions to bring up various fields which are required to enter a new applicant into the system (Such as names, date of birth, Social security number, address, phone numbers, position applying for, etc.)).	using a platform with a computer-implemented software system for the exchange of information linked with a background investigation, the platform comprising: (Miller, Figure 1. Miller, Column 4, lines 1-11, teaches it is known in the art to use a software system for background investigations. Further, Column 4, lines 56-61, discloses a software system with multiple users connected);	at least a job seeker device with a network communication capacity for receiving voice communication, direct communication and/or SMS communications using a processor, an interface and a memory in connection with the processor for executing software uploaded from an App server over a network, wherein the job seeker's device has access to the network for communication with a server; (Miller, Figure 62, Col 12, lines 48-55. Miller, Figure 1, element 124, App Data. Miller, Column 14, lines 14-22, discloses a mobile cellphone. Column 4, lines 56-61, discloses a software system with multiple users connected);	at least an employer with a need for a background investigation; (Miller, Abstract);	at least one employer-related device with a processor, an interface and a memory in connection with the processor for executing software, wherein an employer representative has access to the server hosting the system for the procurement of services in connection via the network, wherein the employer- related device has access to the system for the performance of background investigations; and (Miller, Figure 62, element 780, discloses communication devices, 	at least an investigator-held device with a processor, an interface and a memory in connection with the processor for receiving voice communication, direct communication and/or SMS communications; (Miller, Figure 1 and Figure 62. Miller, Column 14, lines 14-16, discloses computing device 700 can be implemented as a portion of a small-form factor portable (or mobile) computer such as a cellphone. Miller, Claim 5, teaches identifying the applicant, the organization, and the investigator (multiple users).);	transmitting a pre-recorded voice, email, or SMS communication to the job seeker using the phone number of the potential applicant; (Miller, Claim 1, teaches transmitting an applicant hyperlink to an applicant email address associated with the applicant, the applicant hyperlink for viewing an applicant set of electronic documents);	…	allowing the server to access third-party databases to uncover job seeker's residential address history; (Miller, Column 9, lines 47-51, teaches The software system contains a feature that will retrieve law enforcement and court names, addresses and phone numbers for a pre-defined radius around the applicant’s past and current addresses, and those addresses of the applicant's employers and relatives.)	requesting and securing from job seeker validation of residential address history; requesting from job seeker a set of supplemental information; (Miller, Column 9, lines 52-60, discloses the system does this by taking the address information the applicant provided on questionnaires he or she submitted to the organization via the software system. Miller, Claim 1, recites “receiving program data identifying the applicant (Examiner is interpreting information identifying an applicant to include address information), the position, the first organization, and the investigator; storing a new applicant entry in the system memory… obtaining an applicant residential address from the applicant electronic response (Examiner is interpreting the applicant electronic response as the applicant validating their residential address).);	using third-party databases, generating a list of courts and public agencies of relevance based on the validated residential address history; and (Miller, Column 9, lines 47-51, teaches The software system contains a feature that will retrieve law enforcement and court names, addresses and phone numbers for a pre-defined radius around the applicant’s past and current addresses, and those addresses of the applicant's employers and relatives. Miller, Claim 1, recites “receiving program data identifying the applicant, the position, the first organization, and the investigator; storing a new applicant entry in the system memory… obtaining an applicant residential address from the applicant electronic response (Examiner is interpreting from the applicant electronic response as the applicant validating their residential address) generating a suggested reference list of one or more law enforcement agencies and/or courts with the applicant residential address; and presenting the suggested reference list to the investigator)	assembling in a single source the list of courts and public agencies, the job seeker's residential address history, and the set of supplemental information (Miller, Column 9, lines 61-64 and Column 10, lines 1-2, teaches A print button next to each selected agency will print a cover letter to the agency, a questionnaire with questions for the agency or court to complete and any of the applicants Agreements and Advisements that are selected and Column 10, lines 1-2, teaches a Print All feature (Examiner is interpreting the print all feature as a single source (i.e. a report). Miller, Claim 1.);	providing to at least one investigator using an investigator-held device the list of courts and public agencies of relevance along with the personal identity parameters of the applicant, and allowing the investigator to upload via his investigator-held device information regarding the result of the investigation to one or more courts or public agencies (Miller, Claim 1, teaches a suggested reference list of one or more law enforcement agencies and/or courts. Miller, Column 10, lines 30-37, teaches an electronic summary report of the background investigation of an applicant. Miller, Column 10, lines 5-19, teaches the software system has a feature that allows a user to upload any hardcopy document. Examiner notes it is certainly within the ability of one of ordinary skill in the art to understand uploading a document. Even further, Examiner respectfully notes: The content of the document being uploaded itself is non-functional descriptive material/printed matter, as it does not explicitly alter or impact the steps of the invention and therefore it does not distinguish the invention from …	wherein the field of application is education hire, and the at least two preferential pattern behaviors consist of …the duration of past employment (Miller, Column 1, line 27 teaches employment history);	While Miller establishes communication to the applicant for a background investigation and using mobile cellphones (Miller, Abstract and Column 14, lines 14-22), Miller fails to explicitly teach “instructing the job seeker to download from an App store a custom mobile software application; 	allowing the job seeker to install on the job seeker's device the custom mobile software application; authentication by the job seeker of personal identity parameters; issuance by the server of a token personalized to the job seeker having confirmed identity; sending the token to the job seeker at the job seeker's device for access to a secure software application; and allowing the job seeker to use a local browser tool to access, using the token, a secure software application.”	Drake, which like Miller talks about communications using mobile cellphones, teaches it is known in the art for a user to download an app from an app store and use authentication information from the user for a secure software application. (Drake, Abstract teaches a strong, unified and comprehensive computer security authentication system for users. Drake, Column 23, lines 29-31, teaches an online mobile store (Apple App Store); capable of delivering token-app software to a user’s mobile device. Drake, Column 23, lines 61-64, teaches If DS-App is not yet installed, Bob's phone redirects * to the appropriate app store to install * on Bob's phone. Drake, Figure 1, Figure 10 and Column 22, lines 35-60, teaches a mobile phone user would experience during an authentication step for a resource accessed from the same device. Note that the user forms part of the protocol, which is why they're included in the drawing. Mobile phone device 101 held in User's hand 102 having a front-facing camera 103 and a speaker 104 and infrared sensor 105, displaying instructions 112 and hint 110 to the user, comprising a server-originated random photograph 106 which exists among an assortment 107 of random photographs of a token stored within token app software on the device, which additionally includes a biometric fingerprint sensor 108 and microphone 109 to pick up spoken voice and setting option 111 for user to requesting from the job seeker local access and biometric identification; confirming secure software application log-in using both the token and the biometric identification”	Drake, which like Miller talks about communication via mobile applications, teaches it is known in the art for a user to download an app from an app store and use authentication information from the user for a secure software application including biometric identification. (Drake, Abstract teaches a strong, unified and comprehensive computer security authentication system for users. Drake, Figure 1, Figure 10 and Column 22, lines 35-60, teaches a mobile phone user would experience during an authentication step for a resource accessed from the same device. Mobile phone device 101 held in User's hand 102 having a front-facing camera 103 and a speaker 104 and infrared sensor 105, displaying instructions 112 and hint 110 to the user, comprising a server-originated random photograph 106 which exists among an assortment 107 of random photographs of a token stored within token app software on the device, which additionally includes a biometric fingerprint sensor 108 and microphone 109 to pick up spoken voice and setting option 111 for user to manage token. This screen display on phone 101 typically appears automatically when needed, having been summonsed via PUSH (e.g.: deep link or custom URI the like). using the platform to generate a statistical confidence score, wherein the statistical confidence score is created using a scaled score designed based on first determining a field of application, conducting a numerical analysis of at least two preferential patterns within the field of application for determining filters, mining the applicant's own information for the at least two preferential pattern behaviors, applying a matching algorithm between the two preferential patterns and the at least two preferential pattern behaviors, and generating the statistical confidence score based on the algorithm ... wherein the algorithm is a linear distribution of both preferential patterns along the ranges added up and normalized”	Carter, which like Miller talks about job seekers and recruitment, teaches compatibility scores for job applicants (Carter, Figure 19, element 20012, Figure 20, element 21008. Carter, Figure 7, shows a job seeker (Sheila Johnson) with a score of 89%. Carter, para 0118, teaches the system may present anonymized automatic search results based on a plurality of business rules, action-optimized algorithms and computed compatibility with a job description uploaded by an employer. Employers may be able to view previous job tenure of candidates in making employment decisions. Carter, para 0134, teaches third-party software packages maybe used for parsing resumes and job listings and generating fit-scores based on skills versus requirements (i.e., predicted match to a job based on candidates stated skills). Further, Carter, para 0130, teaches matching may be a skills matching algorithm which in some 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller with job seeker scores based on algorithms as taught by Carter with the motivation to have a matching server system to match job seekers with jobs at which they have the potential to have a successful employment is optimized (Carter, para 0072).	Yet Miller fails to explicitly teach “extracurricular activities and academic recognition in extracurricular activities.”	Kim, which like Miller also talks about evaluating a user, teaches extracurricular activities and academic recognition (Kim, Abstract, teaches extracurricular activities. Kim, para 0033, teaches When the award winning careers are evaluated, an extra point may be applied to the corresponding subject in accordance with a predetermined standard. The predetermined standard may include a regional scale of the competition and public confidence of a host organization and differentiated extra points may be applied in accordance with the regional scale and the public confidence. For example, a scale of the competition from which the student won an award is classified into a school level, a city level, a province level, a national wide level, and an international level and the larger the regional scale, the higher the extra points. Further, when the completion hosting organization is an education office or a government agency, the highest rank is applied, and a next highest rank is applied to the national or public university or a famous private university, and a next higher rank is applied to a corporation or a certified private organization and a higher extra point may be applied to a completion which is hosted by a higher ranked host organization. Kim, para 0034, teaches The extracurricular activities are also evaluated by using a method of applying an extra point to a specific field comprehensively considering a regional range of the activity, a strong point of a leadership, and an importance of the result.) It would have been obvious to 
Regarding Claim 5, Miller, now incorporating the Drake, Carter and Kim invention, teaches the process of claim 9, and Miller further teaches further comprising the step of allowing the server to access third-party databases to uncover at least one personal detail of the job seeker (Miller, Column 10, lines 50-52, teaches FIGS. 44, 45, 46, 47, 48, 49) The software system contains a feature allowing organizations to select specific information from an Applicant’s Profile to send to a third party. Further, Drake, Column 105, lines 34-39, teaches if users wish to allow a third party with continuing access to their data, we do this by issuing the third party a key which the user authorized for such use (and optionally, my later revoke too if they like). For example; A patient may wish to let their doctor (a third party) perpetually access their medical records (database), without having to approve it every time).
Regarding Claim 7, Miller, now incorporating the Drake, Carter and Kim invention, teaches the process of claim 9, and Miller further teaches wherein the field of application is law enforcement services and the at least two preferential pattern behaviors consist of the group of drug use, criminal records, and employment durations (Miller, Column 1, lines 23-27, teaches law-enforcement pre-employment background investigations which includes applicants information on criminal activity, financial history, drug history, listing relatives and personal references, employment history).
Regarding Claim 8, Miller, now incorporating the Drake, Carter and Kim invention, teaches the process of claim 9. Miller teaches a background investigation service for job applicants, and Drake teaches a secure and comprehensive computer authentication system, yet Miller and Drake fail to explicitly teach “wherein the scaled score is one to one hundred wherein 100 is the highest confidence score given and 0 is the lowest.”	Carter, which also like Miller talks about job seekers and recruitment, teaches a scaled score between 0 and 100 (Carter, para 0102, teaches in some embodiments compatibility may be ranked using 

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Kremen et al. US 2013/0339220 A1 – discussing verifying employment via a plurality of data sources
Truthfinder, “Public Records Search Website Announces Release of IOS App”, 11/28/2017, https://www.truthfinder.help/press/truthfinder-ios-app-release - this discusses the Truthfinder app users can look up almost anyone in the United States. Public records information is pulled from sources like census data, arrest records, sex offender registration files and birth records.
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention. 

Response to Arguments
Regarding 35 U.5.C. § 101 rejections: Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.

Applicant presented the following arguments for Step 2A, Groupings of Abstract ideas: 
In the above, suggesting that any of this is a mental process is ridiculous. It even reads "applying a matching algorithm between the two preferential patterns" how can any mental process or activity do this? As if to make matters worse, the Office looks at the same claim and tries to argue background investigation is a form of business relations which qualifies as this type of abstract idea. Fine, but once again, how does this relate to the rest. The Applicant at Step 2B must prove that what it invented is "substantially more" than what? The new algorithm is more than normal algorithms? That the business efforts of background investigations described in the claim are substantially more than ordinary background investigations? That this entire invention is not simply mental steps that can be done with paper and pencil? The "invention" at Claim 9 is not an abstract mental process, an abstract algorithm, or an abstract business process.
So a process implemented over a large number of equipment, three devices, servers, memories, includes the transmission of a communication to X using one device, getting and uploaded from an App store an App, installation, authentication, then use of a "token" and the transfer of this token and more importantly use of a secure software requesting both local access and biometric identification. The mere suggestion that such a process, over any platform is "abstract" is simply laughable. The claims as written include multiple needed physical moving parts, require three devices held by different actors. Require the connection and upload along with installation of software specific to the background effort. Pointing to a small portion of the claim and claiming "since there is an algorithm used by this process/platform" then this is an abstract idea of claiming an algorithm is a bit shocking. While the Applicant the Examiner and the Office are trying their best to make yogurt out of the sour milk left by the Supreme Court, at some point, the car is so far from the road, we should call it a SUV if it keeps going.
MPEP 2106. 04(a)(1).v. a method for loading BIOS into a local computer system which has a system processor and volatile memory and non-volatile memory, the method comprising the steps of- responding to powering up of the local computer system by requesting from a memory location remote from the local computer system the transfer to and storage in the volatile memory of the local computer system of BIOS configured for effective use of the local computer system, transferring and storing such BIOS, and transferring control of the local computer system to such BIOS; So the Office agrees that a simple method of loading BIOS in a computer system that responds to powering up of a local computer, transfer of control to a third party is not abstract. In this example, moving software around for simple control makes an invention over a computer system non-abstract. The current platform includes so many moving parts, the App store, memories, and even multiple phases of security, tokens, etc. Prong 1 of Step 2A is simply not met even remotely by these claims. Nothing in these claims even suggest this is any of these three exceptions. Since the invention and claim is simply not abstract or a judicial exception there is no need to proceed further.

Examiner respectfully disagrees. 
With respect to Applicants remarks “suggesting that any of this is a mental process is ridiculous. It even reads "applying a matching algorithm between the two preferential patterns" how can any mental process or activity do this?” Examiner respectfully notes there are three groupings of abstract ideas, Applicant appears to be confusing the three groupings. As indicated in the above 101 analysis, the claims fall under all three abstract groupings, therefore Applicants remarks are found unpersuasive. Please see above for complete 101 analysis.
With respect to Applicants remarks on the BIOS example, Examiner respectfully notes this is a hypothetical example. In this hypothetical example, the system is responding to powering up of the local computer system by requesting from a memory location remote from the local computer system the transfer to and storage in the volatile memory of the local computer system of BIOS configured for effective use of the local computer system, transferring and storing such BIOS, and transferring control of the local computer system to such BIOS. Examiner notes BIOS is the basic input/output system, it is the built-in core processor software responsible for booting a system. Here, the instant claims do not even include BIOS, therefore Applicant’s remarks are found unpersuasive.
With respect to Applicants remarks “So a process implemented over a large number of equipment, three devices, servers, memories, includes the transmission of a communication to X using one device, getting and uploaded from an App store an App, installation, authentication, then use of a "token" and the transfer of this token and more importantly use of a secure software requesting both local access and biometric identification. The mere suggestion that such a process, over any platform is "abstract" is simply laughable.” 
Examiner respectfully disagrees and notes the computing limitations are analyzed in Prong Two and Step 2B.

Applicant presented the following arguments for Step 2A – Prong Two
It is frankly difficult to find a more defined claim, describing a process in a platform that is more precise in how things are done. The claim is a very meaningful way to do a background check and not simply the connection of cell phones to computers and websites to conduct a simple background investigation… Here we generate a "statistical confidence score" for a person done by the determination of a field of application, a numerical analysis of at least two preferential patterns, filters, mining of information, pattern behaviors, matching algorithm. Because the Office has denied the real normal claims offered and the technology, the currently narrowed claim cannot be said to be anything general designed to protect or cover any abstract and general concept of any type.

Examiner respectfully disagrees. 
With respect to Applicants previous remarks on the computing limitations, Examiner respectfully disagrees as the claims only recite generic computer components described at a high level of generality. While the specification is not to be read in to the claims, the claims are to be read in light of the specification. Examiner has reviewed Applicants specification and these components are described in Applicants own specification at a high level of generality without any technical details. See Applicants specification, para 0057 and Figures 6 -7 of the specification details “To help the reader understand, while the illustration shows desktop computers, over time users have become more familiar with less bulky systems and equipment capable of also accessing the Internet. For example, today's wireless phones now offer almost full surfing capabilities through browsers and double capacity transceivers. As shown, users 202, 203, and 204 can use a desktop 310, a tablet 311, a smart phone 312 or a simple cell phone 313. In each case, the users 202, 203, or 204 simply connect 315 the device 316 using access What is not described but is known is how the different ports and communication protocols interconnect using normal connectivity technology. For example, modern tablets can connect through wireless connection, data connection over phone networks, by using Bluetooth®, or by any other data transfer standard.” With respect to the confidence score, Applicant’s specification, para 0091, recites “the scores can be determined with any known method.”
Applicants own specification states the different ports and communication protocols interconnect using normal technology and the scores can be determined with any known method, therefore Applicants remarks are found unpersuasive.
Further, Examiner fails to see how the generic recitations of the most basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of all three groupings of abstract ideas that is not integrated into a practical application. 

Applicant presented the following arguments for Step 2B
The Office must show that elements in the claims are not "substantially more" than what is used in other systems. It cannot point to Applicant's disclosure as evidence. The use of "tokens" or "Apps" as part of the process of background investigation is nothing known. The Claim is not directed to something as simple of using online systems to process information commonly known to be useful in background investigations. 
More amusing, the Office writes "Lastly, the system only provides a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea rather than reciting a technology solution to a technical problem." OA 3/3/2021. This is ridiculous. The Office has simply not read the claim as written. Nothing suggests the algorithm used and technology described to create a confidence score is known, nothing suggests what is the base of the known concepts in this world. All of the claim is directed to novel ways of doing things and conducting background investigations.
Here, the primary reference is U.S. Patent No. 9,070,098. Clearly what is described in this patent can serve as the basis of what this past inventor created which is an improvement over known art. Claim 1 Miller reads…

Examiner respectfully disagrees. 
As an initial matter, with respect to Applicant’s remarks on the Miller reference, Examiner respectfully notes the 101 and 103 analysis are two separate analysis. The prior art reference will be discussed in the 103 rejection.
Further, with respect to Applicants remarks on "tokens", token is recited in the claims at a high level of generality. Examiner has again reviewed Applicants specification, tokens are described in Applicants specification, para 0078-0081, “A "token" is issued and personalized to the job seeker having confirmed their identity. Such a "token" may be of any form and format, for example, a key for a two-key code for encryption, or a simple string of characters for database indexing at the server 301. While two types of "tokens" are defined, one of ordinary skill in the art will recognize how the security layer manages how such information is processed”. As spelled out in Applicants specification, the token may be of any form and format that one of ordinary skill in the art would recognize. 
Applying the test to the claims in the application, the structural elements of the claims, which include generic computers that perform court recognized routine and conventional computer functions when taken in combination with the functional elements of a processor, a server, an app server, user devices with an interface and memory, voice/direct and SMS communications, software application, a token, biometric information and databases, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (background investigations of an applicant) to a particular technological environment (general purpose computing systems).
The claims at issue amount to nothing significantly more than instructions to apply the abstract idea using unspecified, generic computers. Considered as an ordered combination, the computer components of Applicant’s claims add nothing that is not already present when the steps are considered 
Therefore Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.

Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, Examiner has updated the 103 rejection with newly cited portions of Miller. Applicants arguments have been fully considered, however Examiner respectfully finds them unpersuasive.

Applicant argues: 
Problems with Miller: The Office points to Miller (Col. 6, 11 58-64) as to the first "securing" portion. The claim requires getting "from a potential employer" the applicant phone number. It points to Miller saying that a user clicks "applicants" and enter fields including phone numbers. As explained, this differs greatly in that Miller results in many safety and security inherent failures. Then it argues that Miller (Col. 14, 11. 14-16) explains portable cellphones are shown. That is not the claim. The claim includes the notion of App servers over a network and a server. Nothing shown at Miller suggests these elements or these features. Then, pointing to the investigator device, the Office points to the same portion and same element (700). Miller does not disclose two devices (i.e. user and investigator) each working separately and the reference does not teach how the phone must be used as part of the investigation phase / part of the process.
Continuing the use of Miller, part of this invention requires sending a pre-recorded voice, email, or SMS to the job seeker - over the portable device. Miller as explained by the Office only sends an hyperlink to a set of electronic documents. Next, the Office argues Miller at Col. 9, 11. 47-51 teaches how the system connects to law enforcement and court names to get addresses around a radius. The current technology is not such limited. Miller asked Applicant to enter addresses early in the process unlike what the Examiner says. Then, in a later stage it gets addresses in a radius. This is not a step of "validation". The Office writes "Examiner is interpreting the applicant electronic response as the applicant validating their residential address." This is impossible as the timing is reversed. The Miller system needs the information from Applicant to begin.
Next, the term "investigator" is only used once, where the investigator is allowed in Miller to upload a message. (Col. 9, line 4). The Miller system determines the list of agencies and courts, then "will send reference letters and requests for records checks to." Miller Col. 9, lines 57-58. In contrast, "allowing the investigator to upload via his investigator-held device information regarding the result of the investigation to one or more courts or public agencies." Claim 9. The Miller system automates this process and does not let the investigator play this role.
As shown above, from a distance, the Office may believe Miller and this invention are related but they are not. In the specification, the Applicant took the time to clearly distinguish the differences and functions. Miller is the "classic" user interface, where the job applicant will enter information, addresses, etc. The system does try to send reference letters to courts and administration within a certain radius of the addresses entered by the job seeker. This technology keeps the investigator out of the loop mostly and relies upon written documents and hyperlinks.
Next the Office admits Miller "fails" to disclose 'Instructing the job seeker to go on the App store, install the App oh his phone, conduct an authentication using personal identity parameters and issue of a token once identity is confirmed and the processing of this token to access the software.' Said very simply, the Office admits that the use of tokens, Apps as part of the process of background investigation is new. The Office points to Drake as evidence people know what is an App store and how to upload an App on the phone and also explains how biometric information is entered and people know what is Tokens.
As motivation to combine, the Office writes: "Since Miller shows sending a message to an application for a background investigation, and Miller also teaches using a cell phone and mobile App, it would have been obvious to one of ordinary skill in the art..." That is incorrect and the reverse of what Miller teaches even according to the Office. Miller does not teach using an App or the App store and does not teach sending a message except a HTML link to documents. There is no safety, security, or protection described at the device of a user. There is no suggestion that any remove device, a portable would have localized software, in fact the reverse is shown. The Miller technology forces people to log into a full fixed platform.
The Office next explains what while Miller does not talk about using "biometric identification and tokens" it points to Drake once again. "While Miller establishes using cellphones and mobile apps (Miller, Figure 1, element 124) ...” This is incorrect. … The little image is a square and not a cell phone. This is a database with bucket of Applicant Data 124 where each person is a different 125. This serious misreading of Miller…. Miller teaches … Nothing even suggests the use of other types of security.
This fatal flaw in the reading of Miller demonstrates that in fact, there is no use of cell phone, app store or suggestion to use security or motivation to combine in Miller.
	Examiner respectfully disagrees.  
In response to applicant's arguments against the Miller reference, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Miller, Drake, Carter and Kim teaches the limitations of independent claim 9 as described in detail above. 
Further, Applicant is making general allegations without specifically pointing out any actual claim limitations. For example, Applicant states “this differs greatly in that Miller results in many safety and security inherent failures”. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to general allegations that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the identified ineligible subject matter discussed in the rejection.
With respect to Applicants arguments on Miller and the use of cell phones, Applicant argues: “Then it argues that Miller (Col. 14, 11. 14-16) explains portable cellphones are shown. That is not the claim… While Miller establishes using cellphones and mobile apps (Miller, Figure 1, element 124) … This is incorrect. … The little image is a square and not a cell phone. This is a database with bucket of Applicant Data 124 where each person is a different 125…. This fatal flaw in the reading of Miller demonstrates that in fact, there is no use of cell phone.”  Examiner respectfully disagrees. With respect Miller does recite mobile cell phones in Column 14, lines 14-16. Further, Examiner respectfully notes the use of cell phones in communications is ubiquitous and certainly understood by one of ordinary skill in the art. Even further, Drake, Carter and Kim all teach the use of phones.
With respect to Applicants remarks on Miller and security features, Applicant remarks “this differs greatly in that Miller results in many safety and security inherent failures (remarks page 20) … There is no safety, security, or protection described at the device of a user (remarks page 22)… Nothing even suggests the use of other types of security (remarks page 24)”. Examiner respectfully again notes this is a 103 rejection, and the Miller reference is not used alone, Drake is used to teach security and authentication solutions.
With respect to Applicants remarks on Miller and an investigator, Applicant remarks “Then, pointing to the investigator device, the Office points to the same portion and same element (700). Miller does not disclose two devices (i.e. user and investigator) each working separately and the reference does not teach how the phone must be used as part of the investigation phase / part of the process (remarks page 20) …. Next, the term "investigator" is only used once, where the investigator is allowed in Miller to upload a message. (Col. 9, line 4). The Miller system determines the list of agencies and courts, then "will send reference letters and requests for records checks to." Miller Col. 9, lines 57-58. In contrast, "allowing the investigator to upload via his investigator-held device information regarding the result of the investigation to one or more courts or public agencies." Claim 9. The Miller system automates this process and does not let the investigator play this role (remarks page 21) … This technology keeps the investigator out of the loop mostly and relies upon written documents and hyperlinks (remarks page 21)”. Examiner respectfully disagrees. With respect to Applicants remarks “the term “investigator” is only used once”, this is simply not true. The very title of the Miller reference is “Background Investigation Management Service”, and the entire Miller reference is a system to help a background investigator more efficiently and effectively conduct a background investigation and is a system for organizing, managing and reporting on pre-employment background investigations using a web based software system to manage the process (See at least Miller, Column 1, lines 37-39 and Column 3, lines 60-65). 
allowing the investigator to upload via his investigator-held device information regarding the result of the investigation to one or more courts or public agencies. Miller teaches this limitation, as in Claim 1, a suggested reference list of one or more law enforcement agencies and/or courts. Miller, Column 10, lines 30-37, teaches an electronic summary report of the background investigation of an applicant. Miller, Column 10, lines 5-19, teaches the software system has a feature that allows a user to upload any hardcopy document. Examiner notes it is certainly within the ability of one of ordinary skill in the art to understand uploading a document. Even further, Examiner respectfully notes: The content of the document being uploaded itself is non-functional descriptive material/printed matter, as it does not explicitly alter or impact the steps of the invention and therefore it does not distinguish the invention from the prior art in terms of patentability.
With respect to Applicants remarks “Continuing the use of Miller, part of this invention requires sending a pre-recorded voice, email, or SMS to the job seeker - over the portable device. Miller as explained by the Office only sends an hyperlink to a set of electronic documents. (Remarks page 21)”. Examiner respectfully finds these arguments unpersuasive as the limitation in claim 9 is “transmitting a pre-recorded voice, email, or SMS communication to the job seeker using the phone number of the potential applicant”. Miller teaches transmitting an email to the job seeker, as Miller, Claim 1, teaches transmitting an applicant hyperlink to an applicant email address associated with the applicant. Examiner respectfully notes the content of the email being sent itself is non-functional descriptive material/printed matter, as it does not explicitly alter or impact the steps of the invention and therefore it does not distinguish the invention from the prior art in terms of patentability.
With respect to Applicants remarks (page 21), “Next, the Office argues Miller at Col. 9, 11. 47-51 teaches how the system connects to law enforcement and court names to get addresses around a radius. The current technology is not such limited. Miller asked Applicant to enter addresses early in the process unlike what the Examiner says. Then, in a later stage it gets addresses in a radius. This is not a step of "validation". The Office writes "Examiner is interpreting the applicant electronic response as the applicant validating their residential address." This is impossible as the timing is reversed. The Miller system needs the information from Applicant to begin.” Examiner respectfully notes Applicants arguments are unclear, as Applicant is not specifically pointing to any claim language. If Applicant is arguing the limitation: requesting and securing from job seeker validation of residential address history; requesting from job seeker a set of supplemental information”, Examiner respectfully notes Miller teaches this limitation as explained in the above 103 rejection. Miller, Column 9, lines 52-60, discloses the system takes the address information the applicant provided on questionnaires he or she submitted to the organization via the software system. Miller, Claim 1, recites “receiving program data identifying the applicant (Examiner is interpreting information identifying an applicant to include address information), the position, the first organization, and the investigator; storing a new applicant entry in the system memory… obtaining an applicant residential address from the applicant electronic response. Examiner is interpreting the applicant electronic response as the applicant validating their residential address.  
Further, with respect to Applicants remarks on page 21 “Said very simply, the Office admits that the use of tokens, Apps as part of the process of background investigation is new.” Examiner respectfully disagrees. Examiner advises Applicant to review the 103 rejection along with the references supplied on the PTO-892 as to the state of the art of the invention. 

Applicant further argues: 
Finally, the Office notes the last portion of the claim (confidence score) is not present in Miller but cites Carter where another "matching" system is disclosed for employment. Not only does the Office not take each element and limitation and point to anything that is similar, what is also not shown is why in the context of a background investigation, any type of confidence score is contemplated. The Office writes "It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Miller with job seeker scores based on algorithms as taught by Carter with the motivation to have a matching server system to match job seekers with jobs at which they have the potential to have a successful employment optimized." Page 15. There is simply no score, no algorithm of any type that applies to this technology. The Office does not explain why a score is relevant to Miller. The notion of a score in a background investigation is not suggested and in fact, the system of Miller teaches away from such work. Miller is a way to process paperwork. There is no analysis as to scores. 
The method of Miller teaches at step 800 a person is selected. The steps are shown up to 818 and nothing even suggests any process of information once the information has been collected. There is nothing relating to any factor, score or information to help a person determine much less calculated according the methods shown here. The patterns for example are completely new and novel in this art.
	Examiner finds these remarks unpersuasive. 
As an initial matter, Applicant is again arguing the Miller reference, and Examiner respectfully notes as outlined in the above 103 rejection, the Carter reference is relied on for teaching the score. Carter, which like Miller also talks about job seekers and recruitment, teaches scores for job applicants to determine if a candidate is a good fit. Further, Applicant’s specification, para 0091, recites “the scores can be determined with any known method”, and para 0092, states the scores are being used to help determine if a candidate is “good for hire”. Again, while the Applicant is arguing the Miller reference in regards to the score, Examiner respectfully notes the Carter reference is relied on for this. 
Applicant’s remarks are found unpersuasive and Examiner maintains the 103 rejection with respect to these and all depending claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Goldberg US 2012/0095933 A1 – discussing hiring decisions through validation of job seeker.
Agrawal US 2015/0112882 A1 – discussing screening and processing applicants. Para 0008, discloses A computer system and method for efficiently gathering and reviewing applicant information for making employment decisions is provided to solve the many challenges of vetting service job employment applicants. A user interface is provided for collecting applicant background information from an applicant. In two particularly advantageous embodiments the user interface is provided via a Web server or a mobile app. If the applicant receives a passing score on the first test of suitability, the processing system transmitting background check requests, via a network interface, based on the identification information. The background check requests could include one or more of the following: Social Security applicant receives a passing score on the second test or a combined first and second test. Para 0016, discloses A first level of screening allows the job screening service to better allocate resources among potential candidates. In this way, costly and time-consuming resources, such as background checks and personal interviews, can be allocated to better candidates, or not wasted on poor candidates. In one advantageous embodiment, applicants receiving an intermediate rating after the initial screening are given the option to pay the costs of background checks performed in the secondary screening. Thus, the costs of the screening process are allocated more efficiently among the parties. Para 0025, The secondary screening may include initiating more costly and time-consuming background checks, such as driving records searches and personal reference checking. The secondary screening may also include an interview of the applicant, which could take place in person, over the phone. An exemplary method for performing this test is shown in FIG. 4a. Applicant information is received; applicant information that can be checked in less than a predetermined rapid response time is identified. Para 0039, teaches Avoiding the cost of background checks (e.g., credit, driving, criminal) for too many applicants is a significant advantage of the rapid screening process for the employment service.
Rosen US 2004/0186852 – discussing Abstract, A method for creating, editing and updating, verifying, and referencing a database of work, educational, and licensing histories of workers includes an internet service which provides a secure means for prospective employees to enter and record on a database a personal educational and job history covering any time period. The invention includes a software “back office” backbone, which provides a semi-automated means for verifying the history provided by the job applicant and for building a verified database of workers. This software is the engine for the internet service. The invention also provides a secure, confidential and private means for a prospective employer (with the prospective employee's authorization) to review the verified educational, 
Malnati et al. US 2008/0052098 A1 – discussing a system includes an integration framework proxy and an integration framework. The integration framework proxy and the integration framework provide for integration of an applicant tracking system with a background screening system. Figure 3 discloses court records and public agencies. Figures 2 and 6.
Clines US 2019/0311329 A1 – discussing A system, method and computer readable indexing and storage medium, for generating historical data, is provided which, based on historical accounts and records, assist in the decision making process as it relates to human resources.
Clines US 2019/0295040 A1 – discussing The ENC System, as a whole, is comprised of individually personalized resume portals, created by Job Seekers, allowing them to upload their online resumes, photos, current locations, social media field proxies, education and work histories, acquired skill sets, videos, etc.; Employers seeking to employ a defined skill set, filtered through ranked profiles. Cross reference the job seeker's work history, within the community of employers, allowing them to provide insight on the past or present employee's experience with their past employer, generating them an employer community profile rank.
Gaitas US 2010/0211601 A1 – discussing (Abstract) A system and method for online storage and distribution of educational credentials and related documents of student and job seeker applicants comprising, a centralized education credentials document management database that receives and securely stores resumes, transcripts, letters of recommendation, military records, professional certificates, rental and credit history, and related documents from document sources such as university or school registrars, referees, and related entities. Para 0010, teaches The present invention is an online document management solution for students and job seekers who would like the convenience of having all their educational credentials including, transcripts, awards, certificates, diplomas, and other support documents such as, resumes, letters of recommendations, evaluations, and military records in a centralized location to be accessed and distributed to institutions of higher learning or be available to recruiters and employers.
Lee US 2005/0055231 A1 – discussing background checks and investigations. Identity verification, criminal history, in advance so that employers, recruiters, consumers, or other seeking parties can have all information needed to consider the candidate for engagement. Lee, Figure 4C, discloses a report (a single source) of civil actions, criminal record (courts and public agencies of relevance) and address history verified. Lee, Figure 4D.
Cotter US 2004/0107112 A1 – discussing an online employment center and background checks. 
Evanthia Faliagka, Athanasios Tsakalidis, Giannis Tzimas, (2012),"An integrated e-recruitment system for automated personality mining and applicant ranking", Internet Research, Vol. 22 Iss: 5 pp. 551 – 568 - discussing Faliagka, page 3, teaches a novel approach for recruiting and ranking job applicants in online recruitment systems, with the objective to automate applicant pre-screening. 
Wenglorz US 10325327 B2 – discussing job seekers, employers and landlords.
Chen et al. US 9,959,525 B2 – discussing matching algorithms in job recruitment.
Cate et al. US 8,682,806 B1 – discussing job applications via SMS message or email from job seeker.
Chess et al. US 2006/0287970 A1 – discussing in Abstract, A system for automatically screening resumes and/or job/admission applications for false information as well as for specific factors that make a particular candidate non-suitable for a particular job or school.
Zhang et al. US 2017/0061382 A1 – discussing para 0023, According to one embodiment of the present invention, data collected from candidate CVs or resumes may include contact information (e.g., email addresses, telephone numbers, postal addresses), education background (e.g., universities or schools attended, academic credentials, including degrees obtained, grade point averages and scholarship awards), work and other experiences (e.g., industry companies or academic institutions worked for, full-time or part-time positions held, previous job titles, tenure, and responsibilities), relevant skills, list of publications, patents held, leadership and social involvements, and professional memberships. Such data may be augmented using candidate-provided links to external sources of professional information, such as LinkedIn and Github accounts. For example, as an indicator of the candidate's technical skill set, one may collect the number of contributions in the candidate's GitHub account, with different weights assigned to repositories of different popularity.
Larowe et al. US 2018/0293681 A1 – discussing Abstract, Background checks are a typical part of the hiring process. In the case of public safety employees, such as police officers, firemen and firewomen, and the like, employers have sought ever more comprehensive background checks. Even for non-public safety employees, such as teachers and child volunteers, improved background check techniques to reduce employment liability continue to be desirable. An improved automated background check process is disclosed that makes use of information about applicants from third party sources such as social networks, and online internet based information. An application process which performs autocomplete and on the fly validation and corroboration is described. Specifically, a rules engine with rules to validate representations made by applicants are corroborated against other applications as well as these third party sources of information. Reporting on applicants, auditing and administrative functions are also disclosed. Para 0052, discloses The Administrator may audit application forms by generating reports from the administrator user interface 310, via report 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629